BELCHER, C.
This action was brought to recover the sum of $452.70, alleged to be due from the defendants, who are husband and wife, to the plaintiff, for groceries, drygoods, and general merchandise sold and delivered by him to them at their special instance and request. Defendant William M. Hughes answered, admitting the indebtedness as against himself, and consenting that judgment be entered against him for the amount claimed by plaintiff in his complaint, and all legal costs of the action. Mrs. Hughes answered separately, and denied generally and specifically each and every allegation in the complaint contained. The case was tried before a jury, and.the verdict was “in favor of the defendant Matilda B. Hughes against plaintiff,” without any mention of the other defendant. On this verdict, judgment was entered that the plaintiff take nothing by reason of the action, and that Mrs. Hughes recover her costs and disbursements incurred in the action. The plaintiff appeals from the judgment on the judgment-roll, without any statement or bill of exceptions.
*149It was not necessary for the jury to find and return a verdict upon the claim against William M. Hughes. As to that claim, there was no issue, and there could be no trial. And as to him, the court was authorized to enter judgment in favor of the plaintiff npon the pleadings, and it may still do so. “Judgment may be given for or against one or more of several plaintiffs, and for or against one or more of several defendants”: Code Civ. Proc., sec. 578. The judgment entered, when properly construed, was only that the plaintiff take nothing by his action as against Mrs. Hughes, and that she recover her costs. There is no substantial merit in the appeal, and the judgment should be affirmed.
We concur: Searls, C.; Yanclief, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment is affirmed.